UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
RENE ARTURO LOPEZ, et al.,                )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                   Civil Action No. 10-0023 (PLF)
                                          )
COUNCIL ON AMERICAN-ISLAMIC               )
RELATIONS ACTION NETWORK, INC.,           )
                                          )
            Defendant.                    )
__________________________________________)


                                              ORDER

                For the reasons set forth in the Opinion issued this same day, it is hereby

                ORDERED that [8] the defendant’s motion to consolidate this case with Civil

Action No. 10-0022 is GRANTED; it is

                FURTHER ORDERED that [7] the defendant’s motion to reassign this case is

DENIED; it is

                FURTHER ORDERED that [11] the defendant’s motion to dismiss the plaintiffs’

complaint is GRANTED in part and DENIED in part; it is

                FURTHER ORDERED that Count I of the complaint, alleging violations of the

District of Columbia Consumer Protection Act, is DISMISSED. All other claims remain

pending; and it is
              FURTHER ORDERED that this case is consolidated with Civil Action

No. 10-0022 for all purposes.

              SO ORDERED.


                                         /s/_______________________________
                                         PAUL L. FRIEDMAN
                                         United States District Judge
DATE: September 30, 2010




                                           2